OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                    COA No. 02-13-00611-CR
GUERRERO, DAMIEN              Tr. Ct. No. 1263552D                        PD-0669-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied. A noncompliant petition was tendered
concurrently with this motion; the petition will not be filed and no further action will
be taken on this matter.
                                                                    Abel Acosta, Clerk

                              LISA MCMINN
                              STATE PROSECUTING ATTORNEY
                              P.O. BOX 13046
                              AUSTIN, TX 78711
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                    COA No. 02-13-00611-CR
GUERRERO, DAMIEN              Tr. Ct. No. 1263552D                        PD-0669-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied. A noncompliant petition was tendered
concurrently with this motion; the petition will not be filed and no further action will
be taken on this matter.
                                                                    Abel Acosta, Clerk

                              DISTRICT ATTORNEY TARRANT COUNTY
                              SHAREN WILSON
                              401 WEST BELKNAP
                              FORT WORTH, TX 76196
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                    COA No. 02-13-00611-CR
GUERRERO, DAMIEN              Tr. Ct. No. 1263552D                        PD-0669-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied. A noncompliant petition was tendered
concurrently with this motion; the petition will not be filed and no further action will
be taken on this matter.
                                                                    Abel Acosta, Clerk

                              BARRY G. JOHNSON
                              2821 E. LANCASTER
                              FT WORTH, TX 76103
                              * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




7/1/2015                                                    COA No. 02-13-00611-CR
GUERRERO, DAMIEN              Tr. Ct. No. 1263552D                        PD-0669-15
On this day the Appellant’s motion for extension of time to file petition for
discretionary review has been denied. A noncompliant petition was tendered
concurrently with this motion; the petition will not be filed and no further action will
be taken on this matter.
                                                                    Abel Acosta, Clerk

                              2ND COURT OF APPEALS CLERK
                              DEBRA SPISAK
                              401 W. BELKNAP, STE 9000
                              FORT WORTH, TX 76196
                              * DELIVERED VIA E-MAIL *